    Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 1 of 41




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------x
                                                          :
CHEVRON CORPORATION,                                      :
                                                          :
                           Plaintiff,                     :
                                                          :
         v.                                                 Case No. 11 Civ. 0691 (LAK)
                                                          :
                                                          :
STEVEN DONZIGER, et al.,
                                                          :
                           Defendants.                    :
                                                          :
----------------------------------------------------------x

MEMORANDUM OF LAW IN SUPPORT OF CHEVRON CORPORATION’S MOTION
 TO HOLD AARON MARR PAGE AND FORUM NOBIS PLLC IN CONTEMPT OF
 COURT FOR THEIR VIOLATION OF THE RICO AND DEFAULT JUDGMENTS
       Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 2 of 41


                                                 TABLE OF CONTENTS

                                                                                                                                      Page

I.       PRELIMINARY STATEMENT ........................................................................................ 1

II.      BACKGROUND ................................................................................................................ 4

         A.        The RICO and Default Judgments .......................................................................... 4

         B.        Page Has Assisted Donziger in His Unlawful Conduct Since 2005 ....................... 6

         C.        Page Assisted Donziger’s Efforts to Corrupt the Ecuador Litigation and His
                   Extortionate and Fraudulent Scheme Against Chevron .......................................... 7

         D.        Page Assisted Donziger in Obstructing the Section 1782 Actions ....................... 10

         E.        Page Had Actual Knowledge of the RICO Judgment and the Default
                   Judgment ............................................................................................................... 10

         F.        The Court Held Donziger in Contempt of Paragraphs 1 and 5 of the RICO
                   Judgment ............................................................................................................... 12

         G.        Page Aided-and-Abetted Donziger’s Contemptuous Acts ................................... 13

                   1.         Page Drafted and Managed Donziger’s Investment Agreements, in
                              Contempt of the RICO Judgment ............................................................. 14

                   2.         Page Assisted Donziger in Responding to Investor Inquiries, in
                              Contempt of the RICO Judgment ............................................................. 17

                   3.         Page Played a Key Role in the Monetization of the Ecuadorian
                              Judgment to Compensate Himself, Donziger, and Others, in
                              Contempt of the RICO Judgment ............................................................. 18

                   4.         Page Transferred Investor Funds to Donziger’s Personal Account,
                              in Violation of the RICO Judgment .......................................................... 20

III.     ARGUMENT .................................................................................................................... 22

         A.        The Court Can Hold Nonparties Like Page in Contempt for Violating an
                   Injunction as an Agent or Attorney of, or by Working in Active Concert or
                   Participation With, a Party Bound by the Injunction ............................................ 22

         B.        The Court Found Donziger Was in Contempt of Paragraphs 1 and 5 of the
                   RICO Judgment, Among Other Things, by Monetizing and Personally
                   Profiting from the Ecuadorian Judgment .............................................................. 23

         C.        Page Is in Contempt of Paragraphs 1 and 5 of the RICO Judgment by
                   Helping Donziger Monetize and Personally Profit From the Ecuadorian
                   Judgment ............................................................................................................... 24


                                                                    i
      Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 3 of 41


                                                 TABLE OF CONTENTS
                                                      (continued)

                                                                                                                                        Page
        D.        Page Is in Contempt of the RICO and Default Judgments as a Result of His
                  May 2018 Transfer of Funds to Donziger, Even If Those Funds Belonged
                  to the FDA............................................................................................................. 27

        E.        Page’s Contempts Should Also Be Attributed to His Law Firm, Forum
                  Nobis ..................................................................................................................... 29

        F.        This Court Has Jurisdiction to Hold Page and Forum Nobis in Contempt........... 30

        G.        The Court Should Order Page to Remedy Chevron’s Losses Caused by His
                  Contempt, Hold Him Jointly and Severally Liable for the Contempt Money
                  Judgments Against Donziger, and Assign His Interest in the Ecuadorian
                  Judgment to Chevron ............................................................................................ 31

IV.     CONCLUSION ................................................................................................................. 35




                                                                    ii
      Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 4 of 41


                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)
Cases

Alemite Mfg. Corp. v. Staff,
   42 F.2d 832 (2d Cir. 1930).......................................................................................................22

Aviv v. Brainard,
   18-cv-5088 (PKC) (S.D.N.Y. Apr. 18, 2019) ..........................................................................33

Aviv v. Brainard,
   No. 18-cv-5088 (PKC), 2018 WL 4927912 (S.D.N.Y. Oct. 11, 2018) ...........22, 24, 25, 30, 33

Bear U.S.A., Inc. v. Kim,
   71 F. Supp. 2d 237 (S.D.N.Y. 1999)................................................................22, 24, 26, 29, 33

Chevron Corp. v. Donziger,
   974 F. Supp. 2d 362 (S.D.N.Y. 2014)..........................................................1, 4, 8, 9, 10, 21, 32

Cohen v. Maher,
   No. 16 CV 265 (VB), 2017 WL 663553 (S.D.N.Y. Feb. 17, 2017) ........................................31

Eli Lilly & Co. v. Gottstein,
    617 F.3d 186 (2d Cir. 2010)...............................................................................................22, 30

Gucci Am., Inc. v. Weixing Li,
   768 F.3d 122 (2d Cir. 2014).....................................................................................................30

Inst. of Cetacean Research v. Sea Shepherd Conservations Soc’y,
    774 F.3d 935 (9th Cir. 2014) ...................................................................................................26

Milburn v. Coughlin,
   83 F. App’x 378 (2d Cir. 2003) ...............................................................................................31

N.Y. State Nat. Org. for Women v. Terry,
   886 F.2d 1339 (2d Cir. 1989)...................................................................................................32

New York City Dist. Council of Carpenters Pension Fund v.
   G & M Drywall Sys. Inc., No. 07 CIV. 1969 (CM), 2010 WL 2291490
   (S.D.N.Y. June 1, 2010)...........................................................................................................33

People of State of N.Y. by Vacco v. Operation Rescue Nat.,
   80 F.3d 64 (2d Cir. 1996).........................................................................................................27

Shady Records, Inc. v. Source Enterprises, Inc.,
   351 F. Supp. 2d 64 (S.D.N.Y. 2004)........................................................................................34

In re SkyPort Glob. Commc’ns, Inc.,
    No. 08-36737-H4-11, 2013 WL 4046397 (Bankr. S.D. Tex. Aug. 7, 2013) ...........................25


                                                                  iii
      Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 5 of 41


                                                TABLE OF AUTHORITIES
                                                      (continued)

                                                                                                                                    Page(s)
Spectacular Venture, L.P. v. World Star Int’l, Inc.,
   927 F. Supp. 683 (S.D.N.Y. 1996) ..........................................................................................29

Telenor Mobile Commc’ns AS v. Storm LLC,
    351 F. App’x 467 (2d Cir. 2009) .............................................................................................29

Telenor Mobile Commc’ns AS v. Storm LLC,
    587 F. Supp. 2d 594 (S.D.N.Y. 2008)......................................................................................29

Tenn. Ass’n of Health Maint. Orgs., Inc. v. Grier,
   262 F.3d 559 (6th Cir. 2001) ...................................................................................................25

United States v. Paccione,
   964 F.2d 1269 (2d Cir. 1992)...................................................................................................22

Vuitton et Fils S. A. v. Carousel Handbags,
   592 F.2d 126 (2d Cir. 1979).....................................................................................................31

Weitzman v. Stein,
   98 F.3d 717 (2d Cir. 1996).................................................................................................31, 33

Weston Capital Advisors, Inc. v. PT Bank Mutiara,
   667 F. App’x 15 (2d Cir. 2016) .........................................................................................32, 33

Statutes

28 U.S.C. § 1782 ............................................................................................................................10

Rules

Fed. R. Civ. P. 65(d)(2)..................................................................................................................22

Local Civil Rule 83.6(a) ..........................................................................................................33, 34

New York Rule of Professional Conduct 1.9(a) ............................................................................28

New York Rule of Professional Conduct 1.15(a) ..........................................................................24

Treatises

Wright & Miller, 11A Fed. Prac. & Proc. Civ. § 2956 (3d ed.) ....................................................22




                                                                      iv
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 6 of 41




                           I.       PRELIMINARY STATEMENT

       For more than a decade, Aaron Marr Page has played a critical role in Steven Donziger’s

efforts to extort billions of dollars from Chevron Corporation (“Chevron”). This Court previously

found that Page was working under Donziger’s direction in 2006 when he prepared baseless re-

mediation cost estimates that were submitted under the signature of an Ecuadorian court expert

and were designed to incite investigations by U.S. authorities and to “make media/court/CVX

[Chevron] itself start thinking in terms of billions.” Chevron Corp. v. Donziger, 974 F. Supp. 2d

362, 410, nn.198–200 (S.D.N.Y. 2014). Outtakes from the film Crude show that Page was present

at the Ecuadorian courthouse when Richard Cabrera—the supposedly independent Ecuadorian

court expert—delivered, unannounced, the fraudulent, multi-billion dollar “global damages as-

sessment” that Donziger’s team secretly wrote. See Ex. 1. 1 And Page helped draft the “highly

misleading” Fajardo Declaration that was filed in this Court (and other federal courts), falsely

attesting to the bona fides of the Cabrera Report while concealing its corrupt origins. See Donziger,

974 F. Supp. 2d at 462; Ex. 31.

       Even after this Court found that Donziger had violated RICO and enjoined him and all

persons working in concert with him from attempting to monetize or profit from the Ecuadorian

judgment, Page continued to assist Donziger in his wrongful acts in violation of the RICO

Judgment. Page worked hand-in-glove with Donziger to sell more shares in the Ecuadorian

judgment and thereby to obtain millions of dollars, the bulk of which went into Donziger’s pockets,

despite Page’s actual knowledge of this Court’s RICO Judgment. For these post-RICO Judgment

efforts, Donziger paid Page almost $175,000 and awarded him a new interest in the Ecuadorian




 1 Unless otherwise noted, all exhibit references are to the Declaration of Anne Champion, filed
concurrently herewith.
    Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 7 of 41




judgment. And although Page is currently a licensed lawyer, he has obstructed discovery in these

enforcement proceedings, including by directing other illicit fundraising conspirators to destroy

evidence in order to keep it from Chevron. See Ex. 2. Page’s participation has been essential to

Donziger’s post-RICO Judgment moneymaking scheme, with Donziger confessing that he “cannot

do this alone” (Ex. 3) and referring to Page as his “right hand person” (Ex. 4). The Court has

already found that Donziger’s actions constitute contempt of the RICO Judgment, and Page is also

in contempt for his own actions in concert and participation with Donziger.

       Paragraph 8 of the RICO Judgment and Federal Rule of Civil Procedure 65 make Page just

as liable as Donziger for violations of the RICO Judgment, because Page was Donziger’s agent

and attorney, and because Page was acting in concert and participation with Donziger to commit

the contemptuous acts. Under Rule 65(d)(2), an injunction binds a party’s “agents, servants, em-

ployees, and attorneys” as well as “other persons who are in active concert or participation” with

them, so long as those persons have “actual notice of it by personal service or otherwise.” It is

beyond dispute that Page had actual knowledge of the RICO Judgment. Chevron served Page with

the RICO Judgment just days after it was issued, in a Maryland federal court action in which Page

was a party. Ex. 35. And emails and other documents show that Page was intimately familiar with

the RICO Judgment and its injunction. E.g., Ex. 5 (Feb. 20, 2018 email from Page attaching the

RICO opinion, the Second Circuit’s affirmance, and a document titled “KaplanRebuttal” purport-

ing to respond to the Court’s factual findings); Ex. 6 (March 4, 2014 and March 6, 2014 Page

tweets and re-tweets criticizing the RICO Judgment). Page testified that he has read the RICO

injunction. See Ex. 7 at 138:17–19.

       Direct documentary evidence confirms that Page both acted as Donziger’s agent and aided

and abetted Donziger’s contempt of the RICO Judgment and the Default Judgment. As this Court




                                                2
    Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 8 of 41




has already found, Page acted as “Donziger’s partner” and helped him create “an investment op-

portunity memorandum” that Donziger used to solicit investments in the Ecuadorian judgment.

Dkt. 2209 at 20. Page demanded that Mary Katherine Sullivan transfer $342,045.16 in investor

funds to his own account, threatening to sue her if she refused, and, soon after receiving the funds

from Sullivan, Page in May 2018 transferred the funds to Donziger in exchange for a $50,000

kickback. Id. at 27, 31–32 (citing Sullivan Decl. (Dkt. 2116) ¶¶ 56–59 & Ex. 39). And Page did

much more to aid Donziger’s contemptuous acts. Page drafted, revised, and translated many of

the agreements that Donziger used post-RICO to bring in “2.4 million from investors in exchange

for interests in the Ecuadorian judgment totaling at least 1.28525 percent . . . .” Dkt. 2209 at 53.

Page answered investors’ and potential investors’ questions—sometimes even drafting responses

for Donziger or others to send—in ways that intentionally misled investors about Donziger’s (and

his own) fraud and this Court’s findings in this action. And Page advised Donziger on related

matters, such as Donziger’s purported authority to receive and direct investor funds.

       Page also had actual notice of the Court’s April 23, 2018 Default Judgment against the

Amazon Defense Front (“FDA”) and the other defendants who defaulted in this action. Dkt. 1985.

On May 7, 2018—two weeks after the Default Judgment issued—Page wrote an email to Donziger

admitting that he (Page) was “aware that Judge Kaplan recently issued a Default Judgment against

the FDA and others (Dkt. 1985) that purports to apply the same terms of the Operative Judgment

to the FDA and others.” Ex. 8. Paragraph 1 of this Judgment required the FDA, its agents, and

attorneys to transfer and assign to Chevron any property traceable to the fraudulent Ecuadorian

judgment. Yet Page received $342,045 of investor funds purportedly for the FDA and, as an at-

torney and agent for both the FDA (bound by the Default Judgment) and Donziger (bound by the




                                                 3
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 9 of 41




RICO Judgment), transferred them to Donziger instead of to Chevron, in violation of both judg-

ments. Dkt. 2209 at 27–30. That, too, was an act of contempt.

       Many, if not all, of Page’s acts of contempt were carried out through and on behalf of his

one-man law firm, Forum Nobis PLLC, which Page completely dominates. Accordingly, Forum

Nobis is liable for and equally chargeable with Page’s numerous contempts.

       For these reasons, the Court should find Page and Forum Nobis in contempt of

Paragraphs 1 and 5 of the RICO Judgment (and/or Paragraph 1 of the Default Judgment); hold

them jointly and severally liable with Donziger for the judgments this Court has entered against

Donziger in the amounts of $666,476.34 and $3,433,384.30; enter a judgment against Page and

Forum Nobis for the $342,045.16 that they transferred to Donziger (taking into account that a

small portion of this $342,045.16 overlaps with the judgment for $666,476.34); and order Page

and Forum Nobis to assign any and all interests in the Ecuadorian judgment to Chevron, whether

held directly or through any corporate vehicle. Finally, the Court should make Chevron whole by

awarding Chevron its attorneys’ fees incurred in bringing the present motion.

                                   II.      BACKGROUND

A.     The RICO and Default Judgments

       As the Court has explained in great detail, see generally Chevron Corp. v. Donziger, 974

F. Supp. 2d 362 (S.D.N.Y. 2014), Donziger, Page, and various other U.S. and Ecuadorian lawyers

procured a multi-billion-dollar judgment against Chevron in Ecuador using corrupt means, includ-

ing bribery of judges and a supposedly neutral court expert. Based on this misconduct and other

illegal actions, Chevron brought this action against Donziger, his law firms, his Ecuadorian clients

(including the FDA), and certain Ecuadorian attorneys, among others. After a lengthy trial, this

Court found Donziger liable under RICO and New York common law. See id. The Court entered

judgment in favor of Chevron on March 4, 2014 against Donziger and his law firms, as well as the


                                                 4
    Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 10 of 41




two Ecuadorian plaintiffs who appeared in this action (the “RICO Judgment”). Dkt. 1875.

       The RICO Judgment “impose[d] a constructive trust for the benefit of Chevron on all prop-

erty, whether personal or real, tangible or intangible, vested or contingent, that Donziger has re-

ceived, or hereafter may receive, directly or indirectly, or to which Donziger now has, or hereafter

obtains, any right, title or interest, directly or indirectly, that is traceable to the Judgment or the

enforcement of the Judgment anywhere in the world . . . .” Id. ¶ 1. The RICO Judgment also

ordered that “Donziger . . . is hereby further enjoined and restrained from undertaking any acts to

monetize or profit from the [Ecuador] Judgment . . . , including without limitation by selling, as-

signing, pledging, transferring or encumbering any interest therein.” Id. ¶ 5. Citing Federal Rule

of Civil Procedure 65(d)(2), the RICO Judgment expressly was made “binding upon the parties;

their officers, agents, servants, employees, and attorneys; and other persons who are in active con-

cert and participation with any of the foregoing.” Id. ¶ 8.

       The FDA and a number of other Ecuadorian defendants did not appear, and on April 23,

2018, the Court entered a judgment of default against those defendants and in favor of Chevron.

Dkt. 1985. This Default Judgment “impose[d] a constructive trust for the benefit of Chevron on

all property, whether personal or real, tangible or intangible, vested or contingent, that the De-

faulted Defendants have received, or hereafter may receive, directly or indirectly, or to which the

Defaulted Defendants now have, or hereafter obtain, any right, title or interest, directly or indi-

rectly, that is traceable to the Judgment or the enforcement of the Judgment anywhere in the

world . . . .” Id. ¶ 1. The Default Judgment also provided that “[t]he Defaulted Defendants . . . are

hereby further enjoined and restrained from undertaking any acts to monetize or profit from the

[Ecuador] Judgment . . . , including without limitation by selling, assigning, pledging, transferring,

or encumbering any interest therein.” Id. ¶ 4.




                                                  5
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 11 of 41




B.     Page Has Assisted Donziger in His Unlawful Conduct Since 2005

       Page presently is an attorney licensed to practice in Washington, D.C. and Iowa. Exs. 9,

10. Page first met Donziger while in law school, when Page organized an international law sym-

posium to which Donziger was invited. Ex. 11 at 1. By 2004, as a law student, Page started doing

legal research for Donziger related to the Ecuadorian litigation (Ex. 12 at 33:4–13), and began

working full time for Donziger in 2005, after graduating from law school (see Ex. 11 at 1 (August

2005 email summarizing Page’s assistance to Donziger)).

       Page worked for Donziger until March 2007, when Page joined Cleary Gottlieb Steen &

Hamilton as an associate attorney. Ex. 12 at 274:7–9. But even after joining Cleary, Page contin-

ued to assist Donziger. On at least one occasion, Page provided Donziger with legal research and

analysis related to the Ecuadorian litigation, even though Donziger and the LAPs were not Cleary’s

clients. Ex. 13 at 1; Ex. 12 at 274:22–275:10. Although Page included an obviously self-serving

“disclaimer” in his letter to Donziger stating it was not legal advice, the letter reflects substantial

legal research and analysis. See Ex. 13 at 1–5.

       Since March 2012, Page and Donziger have stayed in constant contact, exchanging a total

of at least 8,057 phone calls and SMS text messages in that time period. Declaration of Spencer

Lynch, ¶ 6. Page also was a crucial element of Donziger’s trial team in this action. See Ex. 15 at

2858:15-17 (Chevron’s counsel noting that Page “sat in this courtroom every day”); Ex. 16 ¶ 4

(Donziger’s counsel stating that Page “has played a key advisory role in assisting Mr. Donziger

[to] meet his obligations in the RICO case as a pro se litigant”).

       Page is “managing attorney” of Forum Nobis PLLC (Dkt. 2209 at 32), which appears to

have no other employees. Ex. 17 (Forum Nobis “firm principals” webpage); Ex. 12 at 6:10–7:2;

11:14–17. Page has testified that, through Forum Nobis, he has two clients. The first is Donziger,




                                                  6
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 12 of 41




whom Forum Nobis has represented since 2010. Ex. 7 at 9:17–10:5. Page claims this representa-

tion is “limited” but “not subject to a precisely defined scope”; instead, its scope “evolves . . . by

oral agreement” and is not governed by any “written limitation.” Ex. 7 at 15:19–16:15, 17:1–14.

Page’s representation has included, inter alia, filing a petition on Forum Nobis letterhead with the

Inter-American Commission on Human Rights claiming that this Court’s trial violated Donziger’s

human rights and that this Court was biased against Donziger. See, e.g., Ex. 18 at 7 (“Judge Kaplan

continued to reveal his lack of impartiality . . . .”); id. at 12–13 (“Judge Kaplan allowed Chevron

to use his courtroom to aggressively “demonize” Mr. Donziger in public opinion . . . .”); id. at 13

(“[T]he judge’s public comments . . . ‘raise doubts’ as to the judge’s impartiality.”). The second

client is the FDA, see Ex. 7 at 10:11–21, a defaulted defendant, see Dkt. 1985 ¶ 6.3.

       Page has also claimed to represent “some” of the LAPs in the Ecuadorian litigation, a sit-

uation he has described as “complicated.” Ex. 7 at 10:17–19. Page has testified that he is “entitled

to a retainer” for his work for the LAPs based on Donziger’s “oral authorization.” Id. at 77:3–7,

77:12–23; see also id. 50:15–18 (“I’m entitled to a retainer, so again, the compensation at this

point with longstanding clients is agreed, can be agreed to and has been agreed to orally.”). Over

the years Page has worked with Donziger, Page has received payments totaling more than

$514,000 from Donziger (including from an account containing investor funds that he controlled)

and Donziger’s investors. See Declaration of John Slavek, Ex. 1.

C.     Page Assisted Donziger’s Efforts to Corrupt the Ecuador Litigation and His
       Extortionate and Fraudulent Scheme Against Chevron

       Outtakes from the film Crude and documents produced by Donziger and others demon-

strate Page’s extensive involvement in Donziger’s efforts to corrupt the Ecuadorian litigation and

to exert extortionate pressure on Chevron.




                                                  7
    Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 13 of 41




       Page conspired with Donziger to replace the Ecuadorian court’s judicial inspections (a pro-

cess for gathering environmental evidence involving opposing experts selected by both parties)

with the appointment of a purportedly independent global damages expert who would “totally play

ball” with Donziger and his team (ultimately, Richard Cabrera). Donziger, 974 F. Supp. 2d at

411–412, 421–24. In June 2006, Donziger detailed for Page his plans for securing the appointment

of such a global expert and asked for Page’s input. Ex. 19. In early 2007, before Cabrera was

appointed, Page told Donziger, “[O]ur team’s overconfidence on naming our own perito [expert]

has been one of my biggest concerns . . . but Pablo[] [Fajardo is] a clever character and is pretty in

with the judge, right, so I’m sure some solution will come up.” Ex. 20 at 1; see also Donziger,

974 F. Supp. 2d at 421. Donziger’s team succeeded in blackmailing the Ecuadorian judge to cancel

the judicial inspections and appoint Cabrera, who did, in fact, “play ball.” See id. at 421–22, 431–

43. And when Cabrera’s report—which was “not written by Cabrera” (id. at 443)—was filed,

Page was present at the clerk’s office in Ecuador, as captured on film, even though Cabrera’s visit

had not been announced in advance. See Ex. 1.

       Page was also involved in drafting at least some of the undisclosed LAP work product that

appears verbatim in the Ecuadorian judgment, including a draft brief (the “Draft Alegato”) and a

memorandum on the Chevron-Texaco so-called merger (the “Fusion Memo”). See, e.g., Ex. 21

at 1 (September 2005 email from Donziger providing Page “[t]he key to finishing the fusion pro-

ject”); Ex. 22 at 1 (Page explaining, “For the alegato I basically intend to wholly plagiarize Win-

ston’s stuff on the Chev/Tex merger, which is awesome, and add a few block quotes from

Juampa/Julio’s stuff”); Ex. 23 (Page to Donziger: “I would be curious to hear your comments on

the fusion strategy email and documents I just sent out.”). Portions of these documents that Page

worked on appear in the Ecuadorian judgment, and there is “no plausible explanation for their




                                                  8
    Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 14 of 41




presence . . . except that whoever wrote the Judgment copied parts of them.” Donziger, 974 F.

Supp. 2d at 493.

        Page also played a critical role in Donziger’s extortionate pressure campaign against Chev-

ron. See id. at 577–80. For example, Page was responsible for making up an unfounded $20

billion remediation “estimate” whose “sole objective—in Page’s words—was ‘to exceed the $6

billion figure, while still passing the laugh test.’” Id. at 410, n.198. Even after Donziger expressed

reservations at such a high (unfounded) figure (Ex. 24 at 1), Page encouraged Donziger to include

it in his communications to the U.S. Securities and Exchange Commission: “I also think the re-

mediation estimate is strong enough to move out the door … It gives our SEC attack a huge added

boost . . . .” Ex. 25 at 1.

        In a similar vein, Page assisted Donziger with editing a press release which claimed that

the environmental impact of Texaco’s actions have caused “the disappearance of one indigenous

group (the Tetetes) and the near extinction of two others (the Cofan and Secoya), as well as causing

an array of cancers, miscarriages, and other health problems for thousands of local residents.” Ex.

26 at 1. Page also worked with Donziger to draft a letter to the U.S. Department of Justice and the

Securities and Exchange Commission requesting that these agencies “investigate” Chevron for

purported violations of the Foreign Corrupt Practices Act. See Ex. 27; Ex. 28 at 496:7–497:2 (Page

worked with Donziger to draft Ex. 27). The letter included flagrant misrepresentations, such as

the “hyperbolic and highly misleading” allegation that Texaco caused contamination in Ecuador

that exceeded the Exxon Valdez spill by a factor of thirty, which this Court has already found

reflect “Donziger’s willingness to disregard the truth.” Donziger, 974 F. Supp. 2d at 584. And

Page drafted a “Brief Guide for Interested Shareholders and Journalists” with the now-discredited

comparison of the conditions in Ecuador to Chernobyl, Ex. 29 at 1, which was based on David




                                                  9
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 15 of 41




Russell’s $6 billion cleanup cost estimate that Russell later called “wildly inaccurate,” Donziger,

974 F. Supp. 2d at 407 & nn.179, 184.

       Page also actively participated in Donziger’s collusion with the Republic of Ecuador. On

June 13, 2006, Page updated Donziger on the time he had spent with one of the attorneys for

Ecuador, who, according to Page, “listened politely to my various schpiels [sic] on the fraud the-

ory, on considerations for selecting and approaching witnesses, on all the theories.” Ex. 30 at 2.

D.     Page Assisted Donziger in Obstructing the Section 1782 Actions

       When Chevron initiated discovery proceedings under 28 U.S.C. § 1782, Page worked with

Donziger to try to conceal the truth about their corrupt actions in Ecuador. In the Section 1782

action against Stratus Consulting—the consultant that secretly wrote large parts of the Cabrera

report (with the LAPs’ counsel drafting the rest), see Donziger, 974 F. Supp. 2d at 425, 439–43—

Page helped draft a declaration from the LAPs’ Ecuadorian counsel Pablo Fajardo that was “highly

misleading” because it did not “reveal that Stratus and the LAPs’ counsel in fact had written most

of the Cabrera Report,” and “failed to disclose that the LAPs had made secret payments to Cabrera

outside the court process.” Id. at 462; see Ex. 31 at 1 (email explaining “AMP [Aaron Marr Page]

is editing the Pablo Affidavit”). The LAPs’ team filed the Fajardo Declaration in “fifteen Section

1782 proceedings in courts across the United States.” Donziger, 974 F. Supp. 2d at 464. As this

Court put it, “Donziger’s conduct with respect to the Fajardo Declaration was obstruction of jus-

tice, plain and simple.” Id. at 594. Page’s own conduct was just as plainly obstruction of justice.

E.     Page Had Actual Knowledge of the RICO Judgment and the Default Judgment

       The RICO Judgment issued on March 4, 2014 (Dkt. 1875), together with the Court’s opin-

ion finding Donziger liable under RICO and New York common law for undertaking corrupt and

fraudulent acts. See Donziger, 974 F. Supp. 2d at 555, 566–67, 600–602. The RICO Judgment

imposed specific and unambiguous limitations on what Donziger and his agents could do with


                                                10
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 16 of 41




regard to funds or interests relating to the Ecuadorian judgment, described in Section II.A above.

       There is no question that Page had notice of the RICO Judgment the same day it issued.

Page and Donziger spoke on the phone five separate times, for a total of more than twenty minutes,

on that date (Ex. 32), 2 and Page tweeted about it on both that date and March 6, 2014 (Ex. 6).

Page’s prompt knowledge of the RICO Judgment is not surprising; court filings have described

Page as “an ‘essential’ member of the defense team in the RICO case” (Ex. 33 at 4) and “critically

needed by the defense in the RICO [case] … to complete [post-trial] briefing (Ex. 34 at 1).

Donziger’s counsel, Richard Friedman, attested that “Mr. Page is at the hub of most of the critical

work getting done” and “has played a key advisory role in assisting Mr. Donziger meet [sic] his

obligations in the RICO case as a pro se litigant.” Ex. 16 ¶ 4. “Although Mr. Page has not ap-

peared pro hac vice in the RICO action,” Friedman said, “he is, as a practical matter, truly indis-

pensable to any competent management of [the] RICO case on the defense side.” Id. 3

       There is also no doubt that Page had actual notice of the Default Judgment, which applies

to those Ecuadorian defendants who failed to appear in the RICO case and was issued on April 23,

2018. Dkt. 1985. That same day, Page called Donziger and spoke with him for over 26 minutes.

Ex. 32. 4 Two weeks later, on May 7, Page wrote to Donziger that he was “aware that Judge Kaplan


 2  The phone number Page used on March 4, 2014 ends in 2218. See Ex. 32 (Item Nos. 32125,
32142, 32148, 32171, and 32172); Lynch Decl. ¶ 5.
 3 Further, on March 13, 2014, Chevron filed a notice of the RICO Judgment and the accompa-
nying opinion in a then-pending action against Page seeking discovery from him. See Ex. 35. On
June 4, 2014, Page filed a motion in that proceeding and acknowledged that this Court had “ren-
dered judgment” “three months ago.” Ex. 36 at 1. Emails and other documents confirm Page’s
actual knowledge of the RICO Judgment. See, e.g., Ex. 37 (email in which Donziger quotes and
edits a memo from Page discussing “the main basis of the RICO finding against the plaintiffs”);
Ex. 5 (email from Page attaching “a rebuttal that has been prepared to help the wider public un-
derstand the strategic collateral ‘RICO’ case against Steven and the Ecuadorians in US court and
how deeply corrupt, biased and distorted it was.”). Page testified that he has read the RICO Judg-
ment. See Ex. 7 at 138:17–19.
 4 The phone number Page used on April 23, 2018 ends in 2218. See Ex. 32 (Item No. 84647);


                                                11
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 17 of 41




recently issued a Default Judgment against the FDA and others (Dkt. 1985) that purports to apply

the same terms of the Operative Judgment to the FDA and others.” Ex. 8.

F.     The Court Held Donziger in Contempt of Paragraphs 1 and 5 of the RICO Judgment

       On May 23, 2019, this Court found Donziger in willful contempt of Paragraphs 1 and 5 of

the RICO Judgment. First, the Court found that Paragraph 1 of the RICO Judgment is clear and

unambiguous and that Donziger had not complied with it by transferring to Chevron his interest in

the Ecuadorian judgment pursuant to a 2017 retainer agreement with the FDA. Dkt. 2209 at 36–

40. Donziger subsequently purged himself of this contempt. Dkt. 2216 ¶ 4. Second, the Court

found that even under Donziger’s own interpretation of the RICO Judgment, his commitment to

pay David Zelman, a life coach, “14/250 of an eighth of a point of whatever is recovered on the

total claim’ out of Donziger’s ‘personal fees from this litigation’” constituted monetization of the

Ecuadorian judgment in violation of Paragraph 5 of the RICO Judgment. Dkt. 2209 at 42. Third,

the Court found that Donziger admitted to arranging “sales of shares in the Ecuador Judgment to

at least six investors since March 2014,” (id. at 41) and in fact was “proud” that he had “raised

over $2.4 million from investors in exchange for interests in the Ecuador Judgment totaling at least

1.28525 percent from at least May 2016 through 2018” (id. at 53). The Court found that “Donziger

used at least $666,476.34 of investment funds for personal expenses, that those funds were trace-

able to the Ecuador Judgment, and that he had a personal right to or interest in those funds.” Id.

at 58. In doing so, Donziger “profit[ed] from and fail[ed] to assign to Chevron funds traceable to

the Ecuador Judgment,” in violation of Paragraphs 1 and 5 of the RICO Judgment. Id. 5



Lynch Decl. ¶ 5.
 5 The Court rejected Donziger’s argument, based on an April 25, 2014 order denying a stay
pending appeal, that Paragraph 5 of the RICO Judgment did not prohibit Donziger from selling the
FDA’s interest in the Ecuadorian judgment, instead holding that the RICO Judgment “bars any
and all acts to monetize or profit from the Ecuador Judgment, including without limitation sale,

                                                12
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 18 of 41




G.     Page Aided-and-Abetted Donziger’s Contemptuous Acts

       The Court has already observed that Page assisted Donziger in his contemptuous conduct.

Specifically, the Court found that Page helped Donziger engage “in persistent efforts to raise

money by selling interests in the Ecuador Judgment,” and that Donziger created “an investment

opportunity memorandum with the help of Donziger’s partner, Aaron Marr Page, that directed all

inquiries regarding potential investments to Donziger’s attention.” Id. at 20. The Court further

found that Page received $342,045 in investor funds and transferred them promptly to Donziger

rather than to Chevron. Id. at 29–30.

       The Court’s findings likely represent just the tip of the iceberg of Page’s contempt: Like

Donziger, Page has repeatedly frustrated discovery in this case. For example, although it is certain

that Page’s involvement in the case continued beyond July 2018, his production does not include

any documents after July 5, 2018. And Page has gone so far as to advocate the destruction of

relevant evidence in order to prevent Chevron from obtaining it. See Ex. 2. For that reason, there

is likely even more evidence of Page’s contempt that has not yet been uncovered or has been

destroyed. Cf. Dkt. 2209 at 18 (“Given Donziger’s resistance to discovery that would reveal in-

formation about his compliance or non-compliance with the provisions of the RICO Judgment here

at issue, it is doubtful that the full extent of Donziger’s efforts to monetize and profit from the

Ecuador Judgment or even the full extent of the funds thus raised is before the Court.”). What

evidence does exist, however, is more than sufficient to hold Page in contempt.




assignment, pledge, transfer or encumbrance of any interest therein.” Id. at 52. The Court, how-
ever, did not base its opinion on this ground but rather on the fact that “Donziger, in consequence
of his sales, has profited extensively from the Ecuador Judgment in violation of the RICO Judg-
ment.” Id. at 52–53.

                                                13
   Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 19 of 41




               1.     Page Drafted and Managed Donziger’s Investment Agreements, in
                      Contempt of the RICO Judgment

       Page has been instrumental in Donziger’s post-RICO Judgment efforts to enter into invest-

ment contracts by which Donziger and Page have monetized and profited from the fraudulent Ec-

uadorian judgment. Page has done so by revising form investor agreements, drafting agreements

for particular investors, managing Donziger’s portfolio of contracts, and advising Donziger on

issues regarding the investor contracts—all in contempt of the RICO Judgment. For example, in

December 2016, Page revised the form investor contract to “strip[] out” “useless fat” and stream-

line the transactions. Ex. 38. In January and February 2017, Donziger asked Page to “take charge”

and organize the recommended investor and service contracts for an upcoming trip to Ecuador.

See Ex. 39. Both Josh Rizack, a consultant Donziger retained to organize financial records (see

Ex. 40 at 14:7–17), and Mary Katherine Sullivan, who Donziger hired to manage investor docu-

mentation, create budgets, and receive and distribute funds (Dkt. 2116 ¶ 4), relied on Page to cat-

alogue the operative investment agreements. Ex. 41 (Rizack); Ex. 42 (Rizack); Ex. 43 (Sullivan).

Organizing the agreements was a task made more complex by Page’s and Donziger’s efforts to

keep funder identities secret by anonymizing their investment agreements. Page himself com-

mented on the difficulties of keeping the contracts straight: “We have to start using real names or

codenames in these contracts!” Ex. 44.

       From July to October 2016, Page took the lead on revising a draft investment contract

contemplating a $10 million investment from Daniel Israel. See, e.g., Ex. 45 (email attaching

Page’s revisions to the English and Spanish drafts of the contract); Ex. 46 (“I am working up all

the documents now.”). In Page’s own words, he “draft[ed] much of the contract and apparently

draft[ed] all the supporting docs.” Ex. 47. As part of these efforts, Page drafted correspondence

for Rizack to send to Israel in an effort to secure the investment. Ex. 48. Page viewed his work



                                                14
   Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 20 of 41




on the Israel deal as significant enough to request 20% of the transaction fee as compensation. Ex.

47. Donziger asked Page to come to Ecuador to finalize the documents for Israel’s signature,

calling Page’s attendance “critical.” Ex. 49. Page engaged in the negotiations with Israel knowing

that the deal, if consummated, would lead to Donziger getting a “transaction fee.” Ex. 47. Rather

than noting that such an arrangement would constitute contempt of the RICO Judgment by allow-

ing Donziger to monetize and profit from the Ecuadorian judgment, Page continued to participate

in the negotiations and specified that his own fee should come out of Rizack’s share of the trans-

action fee, as Page did not want to reduce Donziger’s profit. Id.

       Page also helped draft the agreements for many of the investments comprising the

$2,367,500 that Donziger raised (see Dkt. 2209 at 22). In August and September 2016, Page re-

vised and translated the John Van Merkensteijn (WDIS Finance LLC) investment agreement and

advised Donziger on the documents necessary to close that transaction. See, e.g., Exs. 50–53.

Page later drafted and negotiated a side letter through which Van Merkensteijn invested an addi-

tional $100,000 in exchange for additional equity interest. Exs. 54, 55. Page also helped draft and

translate the investment agreement for David Yass (Wellbeck Partners). Ex. 56.

       On November 10, 2016, Page sent Donziger final drafts of Ian Watson’s (Indigenous Peo-

ple Limited) investment agreement and related documents. Ex. 57. To secure the signature of

Alan Lenczner, who represented the LAPs in Canada, Page helped negotiate a side letter through

which Watson released Lenczner’s firm from any responsibility to keep litigating the case if fund-

ing ran out. Ex. 58. Page then drafted at Donziger’s request an addendum to Watson’s agreement

to fund a new investment. Ex. 59.

       In December 2017, Page prepared the investment contracts for investor Tony Abbiati. Page

circulated a “streamlined (and improved) version” of the form investment agreement and helped




                                                15
    Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 21 of 41




develop and review the investment agreement that Abbiati later signed. Ex. 60 (Page’s “cleaned-

up versions” of the investment agreement); Ex. 61 (Page receiving final versions of the Abbiati

investment documents).

       In December 2017, Donziger asked Page to handle requests from both Cliff Eisler and

Lenczner to locate signed copies of Eisler’s investment agreements. Ex. 62; Ex. 63. Donziger

told Page that they “need[ed] to resolve the Cliff/Alan signing issue or [C]liff won’t give more

funds” and that “more $$ depends on it.” Exs. 64–65. In January 2018, Page prepared an en-

hancement agreement to increase Eisler’s interest. Exs. 66 –68.

       In January 2018, Page helped Donziger manage and then expand Glenn Krevlin’s invest-

ment agreements, calculating the premium Krevlin was due on additional investments, and calcu-

lating Krevlin’s total investment amount. Exs. 44, 69. Page also assisted Donziger with his suc-

cessful effort to extract additional funding from Krevlin, as Page prepared a side letter for Krevlin’s

additional investment. Ex. 70.

       Throughout the fundraising process, Page advised Donziger on the legal meaning of the

investor contracts and Donziger’s authority under them. For instance, in November 2016, Page

addressed provisions on Lenczner’s responsibility to continue to work on the case if funding was

not available. Ex. 71. In November and December 2016, Page also advised Donziger on his

authority to direct investor funds, which Page “interpreted” as very broad. Exs. 72, 73. Around

the same time, Donziger asked Page if “our contracts with lawyers and funders [are] irrevocable

should the [FDA] change hands and order the cancellation of the contracts”; Page responded, “As

much as possible…” Ex. 74. In January 2018, Donziger asked Page to determine whether

Lenczner could be removed from the agreement entirely. Ex. 75. Page obliged. As Page wrote to

Donziger soon afterward regarding a draft of the January 2018 side letter for Glenn Krevlin’s




                                                  16
    Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 22 of 41




additional investment, “Took out Alan because, yeah.” Ex. 76.

               2.      Page Assisted Donziger in Responding to Investor Inquiries, in Con-
                       tempt of the RICO Judgment

       Page furthered Donziger’s contempt by responding to investor inquiries. This included

misrepresenting the facts about the RICO Judgment and the procurement of the Ecuadorian

judgment. On August 4, 2016, Donziger forwarded Page an email from Van Merkensteijn’s

lawyers, who complained that Donziger had inaccurately represented this Court’s finding that the

Ecuadorian judgment had “copied extensively from eight LAP internal work product documents

– documents which were not in the record, which Zambrano denied having used, and the presence

of which in the Judgment defendants could not explain.” Ex. 77 at 2 (quoting Dkt. 1874 at 218).

Page drafted Donziger’s response: “As for dear Judge Kaplan’s quote, it is a typical masterwork

of false and misleading information.” Id. at 1.

       Page also assisted Donziger with answering a question from Watson and his counsel re-

garding how his percentage interest would be paid out in the event of a recovery. Ex. 78. Page

also advised Donziger on how to answer questions from Eisler regarding his interest in the judg-

ment and calculated that interest. Exs. 79, 80. Page also prepared materials for Donziger to share

with investors, such as a chart regarding the Canada litigation that could be used to solicit investors

in London (Ex. 81), as well as the investment opportunity memorandum that the Court cited in its

opinion regarding Donziger’s contempt (Dkt. 2209 at 20).

       Page also advised that Donziger’s circulation of investment solicitation memoranda likely

did not violate the “securities laws or broker/dealer issues,” telling him that “I think we’re in the

clear.” Ex. 82. At the same time, Page recommended that Donziger and Rizack obtain profes-

sional websites to improve the investor presentations. Id.




                                                  17
   Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 23 of 41




               3.     Page Played a Key Role in the Monetization of the Ecuadorian Judg-
                      ment to Compensate Himself, Donziger, and Others, in Contempt of
                      the RICO Judgment

       Page and Donziger also worked together to use the Ecuadorian judgment to compensate

themselves and their supporters in violation of the RICO Judgment.

       Page Drafted Donziger’s 2017 Retainer. In November 2016, Page drafted a service

agreement for Donziger through which the FDA reaffirmed the validity of Donziger’s interest and

then guaranteed Donziger payment out of the FDA’s share in the Ecuadorian judgment in the event

that Donziger’s interest were held to be invalid. Ex. 83. Page’s work culminated in Donziger’s

November 2017 agreement with the FDA that reaffirmed his interest and granted Donziger a new

and personal interest in the Ecuadorian judgment, in circumvention of Paragraph 1 of the RICO

Judgment. Dkt. 2209 at 36–40.

       Page Drafted Roger Waters’s “Investment” Agreement. Page also helped Donziger ex-

tinguish a personal debt of Donziger using investor funds. In December 2017, Donziger requested

from Page a “superseding instrument that nullified” a “personal promissory note” by which Waters

had loaned Donziger $102,000. Ex. 84. Page drafted and translated a superseding investment

agreement with Waters for $152,000, which included the $102,000 that Waters lent to Donziger

personally, in exchange for a percentage of the Ecuadorian judgment. Exs. 85, 86. Donziger ed-

ited Page’s draft and sent the final version to Waters’ counsel, which Waters signed in February

2017. Exs. 86–88. Waters paid only $50,000—directly to Donziger—after executing the agree-

ment. See Dkt. 2115-1, Ex. 2. Page thus facilitated Donziger’s profit from the Ecuadorian judgment

by cancelling Donziger’s personal debts in exchange for Waters’s interest in that judgment.

       Page Drafted Agreements Granting Judgment Interests to Donziger’s Co-Counsel and

Supporters. Donziger also enlisted Page’s assistance in a campaign to pay co-counsel and other

supporters with shares in the Ecuadorian judgment, asking Page to maintain copies of all contracts


                                               18
   Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 24 of 41




under which the FDA granted the shares and to prepare summaries of the status of those investment

contracts. Ex. 89. This practice occurred even after the Court entered the Default Judgment in

April 2018, enjoining the FDA and its “agents” and “attorneys” from “selling, assigning, pledging,

transferring, or encumbering any interest [in the Ecuador judgment].” Dkt. 1985 ¶ 4. Despite this

prohibition, at Donziger’s request, Ex. 90, Page drafted contracts by which the FDA transferred

interests in the Ecuadorian judgment to Canadian activist Phil Fontaine and Canadian attorneys

John Phillips and Peter Grant in April and May 2018. Exs. 91 (Fontaine), 92 (Phillips, Grant).

       Page drafted similar agreements for those who supported Donziger’s pressure campaign:

Karen Hinton, who has issued press releases under her own name, which Donziger had ghostwrit-

ten or heavily edited (see Dkt. 2113 at 17; Ex. 93); Patricio Salazar, an Ecuadorian lawyer and

vocal Donziger supporter who has been quoted in Donziger’s press releases (see Dkt. 2113 at 13–

14; Ex. 94); Simon Billenness, who has organized efforts to increase shareholder pressure on

Chevron, including shareholder resolutions and a shareholder complaint to the Securities and Ex-

change Commission (Dkt. 2113 at 15; Ex. 95); and Venezuelan-American activist Eva Golinger,

who participated in the so-called “dirty hand of Chevron campaign” orchestrated by Ecuador and

the LAPs (Dkt. 2113 at 16; Ex. 96).

       Page Drafted Agreements Granting Judgment Interests to Donziger’s Personal Attor-

neys. Page also drafted contracts granting shares in the Ecuadorian judgment to Donziger’s per-

sonal counsel in this action, Richard Friedman and Zoe Littlepage (Exs. 97, 98), and his personal

appellate counsel Deepak Gupta (Ex. 99). Sullivan noted Page’s key role, assuring him that “You

[Page] and SRD [Donziger] will have final review before anything goes out, of course!” Ex. 100.

       Page Drafted an Agreement Granting Himself an Interest in the Judgment. In collabo-

ration with Donziger, in July 2016, Page drafted an agreement awarding himself a 0.25% interest




                                               19
   Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 25 of 41




in the Ecuadorian judgment, which Page described as a “small contingency contract with the FDA

to fund part of my work on the case.” Exs. 101, 102. Under the terms of the agreement, the FDA

granted the interest “[i]n consideration of past and expected future professional services,” such as

Page’s “service as a lawyer and advocate for the FDA . . . and Donziger.” Ex. 103 at 2–3. Donziger

lobbied the FDA to sign the agreement, and it was executed in January 2017. Id. at 5. Page sought

and received Lenczner’s signature on an “acknowledged and accepted” basis. Ex. 102.

       Page Was Paid With Investor Funds. Throughout early 2018, Page communicated with

Sullivan regarding obtaining payment for his services out of the investor funds. For example, on

January 12, 2018, Sullivan wrote to Page that she was wiring him funds and asked him whether he

preferred check or electronic ACH payment “[g]oing forward.” Ex. 104. On April 17, 2018, Page

submitted to Sullivan and Donziger another invoice, in the amount of $7,500 for the period be-

tween March 10 and April 10, 2018. Ex. 105. Page also noted that Donziger had discussed the

idea of placing him on a retainer instead of using monthly invoices. Id. In total, between March

5, 2014 and March 2019, Page was paid $107,000 and Forum Nobis was paid $67,500 out of

investor funds. Slavek Decl., Ex. 1.

               4.      Page Transferred Investor Funds to Donziger’s Personal Account, in
                       Violation of the RICO Judgment

       While working with Donziger, Sullivan created an account, called “CWP,” which stood

for “Chevron Will Pay,” that they used to “receive and disburse investor monies at Donziger’s

direction.” Dkt. 2116 (Sullivan Decl. ¶¶ 49–50). In April 2018, when Sullivan stopped working

for Donziger, Page contacted her, “threaten[ing] that, if [she] did turn the balance of CWP Account

over to him, he and Steven [Donziger] would be forced to take legal action against [her].” Id. ¶ 56.

       After entry of the Default Judgment, Sullivan sent Page two cashier’s checks, dated May 3,

2018, totaling $342,045.16, and payable per Page’s instructions to Aaron M Page fbo FDA. Dkt.



                                                20
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 26 of 41




2209 at 27–29 (citing Dkt. 2116 ¶¶ 56–59 & Ex. 39). These funds represented the remaining

balance in the “CWP” account, less expenses. Dkt. 2116 (Sullivan Decl. at 57–60). On May 8,

2018, Page wired the same amount to Donziger’s personal account. Dkt. 2209 at 29–30. Two

days later, Donziger transferred the funds into a business account, then transferred $50,000 back

to Forum Nobis, $35,000 to his own personal checking, and $125,000 into another business ac-

count. Id. at 32–33. 6

       Page attempted to justify his transfer of the funds to Donziger by preparing, in consultation

with Donziger, an “email memorandum” with a baseless purported “understanding” of the RICO

Judgment and Default Judgment. Ex. 106 (Page planning the email memorandum with Donziger);

Ex. 107 (Page sending the email memorandum and then confirming that he would wire the funds

to Donziger). This Court has rejected the “understanding” as contrary to the Court’s April 25,

2014 stay opinion. Dkt. 2209 at 43–53. 7

                                              * * *

       Page was thus instrumental in helping Donziger violate Paragraphs 1 and 5 of the RICO

Judgment, and aided and abetted both Donziger’s failure to transfer his personal interest under the

2017 retainer agreement and Donziger’s personal profiting from the Ecuadorian judgment.




 6  By transferring funds to Donziger’s personal account, Ex. 112, Page knowingly participated in
the mishandling and commingling of client funds that he and Donziger caused to flow into and out
of Donziger’s personal and non-client-trust accounts in violation of both of their ethical obliga-
tions. See Dr. Moore Report (Dkt. 2269) at 5–10. This Court has expressed its “hope[] that the
commingling of client and personal funds . . . that seems to have gone on here is extraordinary.”
Dkt. 2209 at 55 n.177.
  7 As the Court will recall, Donziger used a similar tactic when he prepared a memorandum that
attempted to justify the Cabrera fraud “by reference to ‘another perspective’” purportedly provided
by Ecuadorian counsel. Donziger, 974 F. Supp. 2d at 459–60. The Court recognized that
Donziger’s “attempt to cover himself in his memo by reference to ‘another perspective,’ and his
comparable position at [the RICO] trial, are fabrications and unpersuasive even in their own
terms.” Id. Page’s “email memorandum” is similarly unavailing and unpersuasive.

                                                21
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 27 of 41




                                     III.     ARGUMENT

A.     The Court Can Hold Nonparties Like Page in Contempt for Violating an Injunction
       as an Agent or Attorney of, or by Working in Active Concert or Participation With,
       a Party Bound by the Injunction

       An injunction “bind[s]” an enjoined party’s “officers, agents, servants, employees, and at-

torneys,” and “other persons who are in active concert or participation” with the foregoing, so long

as the nonparty has “actual notice” of the injunction. Fed. R. Civ. P. 65(d)(2); see also Dkt. 1875

¶ 8. When such a nonparty “knowingly assists a defendant in violating an injunction,” the nonparty

“subjects himself to civil as well as criminal proceedings for contempt.” United States v. Paccione,

964 F.2d 1269, 1274 (2d Cir. 1992) (quoting Alemite Mfg. Corp. v. Staff, 42 F.2d 832, 832 (2d Cir.

1930)); see also Wright & Miller, 11A Fed. Prac. & Proc. Civ. § 2956 (3d ed.) (“[N]onparties who

have actual notice of an injunction and are guilty of aiding or abetting or acting in concert with a

named defendant or the defendant’s privy in violating the injunction[] . . . may be held in con-

tempt.”). This contempt authority over nonparties “gives force to injunctions and prevents parties

from violating them by proxy.” Eli Lilly & Co. v. Gottstein, 617 F.3d 186, 195 (2d Cir. 2010).

       To establish a nonparty’s contempt, the moving party must show that: (1) the nonparty had

“actual notice” of the injunction, Fed. R. Civ. P. 65(d)(2); Paccione, 964 F.2d at 1269; and (2) the

nonparty either (i) violated the injunction while acting as an enjoined party’s “officer[], agent[],

servant[], employee[], [or] attorney[,]” Fed. R. Civ. P. 65(d)(2)(B); Aviv v. Brainard, No. 18-CV-

5088 (PKC), 2018 WL 4927912, at *3 (S.D.N.Y. Oct. 11, 2018), or (ii) was “in active concert or

participation” with the enjoined party, or the party’s “officers, agents, servants, employees, [or]

attorneys,” in violating the injunction, Fed. R. Civ. P. 65(d)(2)(C); Bear U.S.A., Inc. v. Kim, 71 F.

Supp. 2d 237, 246 (S.D.N.Y. 1999) (Kaplan, J.). Here, Page satisfies both categories. Page is in

contempt of the RICO Judgment because he acted at all times as Donziger’s attorney, employee,

and agent and in active concert with Donziger. Page is in further contempt of the Default Judgment


                                                 22
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 28 of 41




to the extent he acted as the FDA’s attorney.

B.     The Court Found Donziger Was in Contempt of Paragraphs 1 and 5 of the RICO
       Judgment, Among Other Things, by Monetizing and Personally Profiting from the
       Ecuadorian Judgment

       In its May 23, 2019 order, the Court found that Donziger was in willful contempt of the

RICO Judgment and directed the Clerk to enter a supplemental judgment in favor of Chevron in

the amount of $666,476.34—the minimum amount by which Donziger profited from the Ecuado-

rian judgment. Dkt. 2209 at 57, 69–70. In particular, Donziger has directed a campaign to raise

funds by selling interests in the Ecuadorian judgment and profiting from the proceeds. Id. at 20.

To carry out this campaign, Donziger “creat[ed] an investment opportunity memorandum with the

help of [his] partner, Aaron Marr Page, that directed all inquiries regarding potential investments

to Donziger’s attention.” Id. (footnote omitted) (citing Dkt. 2091–92 at ECF p. 2). The efforts to

solicit investors also included “instructing Mary Katherine Sullivan to seek out investors,” “ar-

ranging an ‘Ecuador Investor Call,’” and “communicating directly with investors.” Id. at 20–21.

       Donziger succeeded in raising at least $2,367,500 from seven sources. Id. at 22. Of that

amount, $1,525,940 went directly or indirectly into Donziger’s accounts or accounts he controlled.

Id. at 22–23. These funds were commingled with Donziger’s personal funds. Id. at 31; see also

Dr. Moore Report (Dkt. 2269) at 8–10.

       The Court found that, from the investor funds transferred to Donziger’s personal accounts,

Donziger paid (1) $83,368.49 on his home mortgage, (2) $163,831.73 in American Express credit

card bills, (3) $72,276.12 in TD Bank credit card bills, and (4) $212,000 directly to his wife. Id.

at 30. Donziger also transferred $135,000 of investment funds to his wife from his business ac-

counts. Id. at 30–31. On the basis of these transfers, the Court found that Donziger “received in

his personal capacity . . . at least $666,476.34 of investor funds traceable to the Ecuador Judgment.”

Id. at 57. Donziger’s personal profiting from these funds—and his failure to transfer them to


                                                 23
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 29 of 41




Chevron as required by the constructive trust—was “in violation of paragraphs 1 and 5 of the

RICO Judgment.” Id. His personal profit was also a misappropriation of funds in violation of

New York Rule of Professional Conduct 1.15(a). See Dr. Moore Report (Dkt. 2269) at 5–8. As

further discussed below, Page was instrumental in virtually every aspect of Donziger’s efforts to

monetize and profit from the Ecuadorian judgment.

C.     Page Is in Contempt of Paragraphs 1 and 5 of the RICO Judgment by Helping
       Donziger Monetize and Personally Profit From the Ecuadorian Judgment

       Page is in contempt of Paragraphs 1 and 5 of the RICO Judgment because he (1) had actual

notice of the RICO Judgment; and (2) helped Donziger personally profit from the Ecuador judg-

ment—conduct which the Court has already held to be contemptuous—while acting as Donziger’s

agent (i.e., on behalf of Donziger and under his control) and while in active concert or participation

with Donziger. See, e.g., Aviv, 2018 WL 4927912, at *3 (finding nonparty in contempt as an agent

for acting “on behalf of” an enjoined party); Bear U.S.A., 71 F. Supp. 2d at 246 (finding nonparty

in contempt because it acted “in active concert or participation” with an enjoined party).

       First, Page had actual notice of the March 4, 2014 RICO Judgment. He spoke with

Donziger five times that day, Ex. 32, and then posted messages about the RICO Judgment on

Twitter on March 4 and 6, see Ex. 6. On March 13, Chevron filed the RICO Judgment and ac-

companying opinion in the pending Section 1782 action against Page in the District of Maryland,

which filing was electronically served via ECF, see Ex. 35. On June 4, 2014, Page filed a motion

in that proceeding and acknowledged that this Court had “rendered judgment” “three months ago.”

Ex. 36 at 1. Emails and documents also show Page’s actual knowledge of the RICO Judgment.

E.g., Exs. 5, 37. Page has admitted reading the RICO injunction. See Ex. 7 at 138:17–19.

       Second, while having actual knowledge of the RICO Judgment, Page acted as Donziger’s




                                                 24
    Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 30 of 41




agent while he assisted Donziger in monetizing and personally profiting from the Ecuadorian judg-

ment, in violation of the RICO Judgment. As described in Part III.B supra, the Court found that

Donziger personally profited from the judgment by receiving in a “personal capacity” at least

$666,476.34 of funds raised from investors and using the funds to pay his wife, his mortgage, and

credit card bills. Dkt. 2209 at 30–31, 57–58. Page—who testified at his deposition that he is an

“agent” of Donziger, Ex. 7 at 316:18–24—acted as an agent in helping Donziger raise these funds

because he acted “on behalf of” Donziger, Aviv, 2018 WL 4927912, at *3, and because Donziger

had the “ability to ‘control’ [Page’s] actions.” In re SkyPort Glob. Commc’ns, Inc., No. 08-36737-

H4-11, 2013 WL 4046397, at *58 (Bankr. S.D. Tex. Aug. 7, 2013); see also, e.g., Tenn. Ass’n of

Health Maint. Orgs., Inc. v. Grier, 262 F.3d 559, 565 (6th Cir. 2001) (holding that nonparties were

“agents” for purposes of Rule 65(d) where nonparties were “acting on behalf of the [party]” and

“subject to [its] control”). Page also claims an attorney-client relationship with Donziger (see Ex.

7 at 316:18–21), and the RICO Judgment expressly binds Donziger’s “attorneys,” “[i]n accordance

with Federal Rule of Civil Procedure 65(d)(2).” Dkt. 1875.

       Donziger paid Page well for his work as Donziger’s attorney and agent. Donziger directed

payments of post-RICO investor funds to Page totaling $174,500. See Slavek Decl., Ex. 1 at rows

8–22. These funds were traceable to the Ecuadorian judgment and, thus, subject to the constructive

trust of Paragraph 1 of the RICO Judgment. See Dkt. 2209 at 47–50. Further, Donziger worked

with the FDA to assign 0.25% in the Ecuadorian judgment to Page. See Ex. 103. With actual

knowledge of the RICO Judgment, Page helped Donziger raise investor funds by, among other

things: (1) working with him to “creat[e] an investment opportunity memorandum . . . that directed

all inquiries regarding potential investments to Donziger’s attention,” Dkt. 2209 at 20; (2) drafting,

revising, and translating investment agreements at the direction of Donziger, see, e.g., Exs. 51, 56,




                                                 25
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 31 of 41




67; 108; 8 (3) organizing investor contracts pursuant to Donziger’s instruction to “take charge” of

that, Ex. 39; (4) at Donziger’s direction, drafting correspondence for Donziger or his associates to

send to investors and potential investors, Exs. 48, 77; (5) answering investors’ questions that

Donziger forwarded to him, Ex. 109; and (6) negotiating with potential investor Daniel Israel, a

multimillion-dollar investment that would have earned Donziger (and Page) a “transaction fee,”

Ex. 47.

          For many of the same reasons, Page was also “in active concert or participation” with

Donziger to violate the RICO Judgment. A nonparty acts “in active concert or participation” with

an enjoined party by “enabl[ing]” the enjoined party’s violation of the injunction. Bear U.S.A., 71

F. Supp. 2d at 246; see also, e.g., Inst. of Cetacean Research v. Sea Shepherd Conservations Soc’y,

774 F.3d 935, 949–50 (9th Cir. 2014) (holding that parties and nonparties to an injunction can be

held in contempt if they “assist[]” in violating the injunction, including by “giving . . . the means

to violate [the] injunction”). Page “enabled” Donziger to raise investor funds that Donziger then

used for his personal profit. For example, Page’s drafting of investment agreements for Donziger

“enabled” Donziger to provide potential investors with written offers of interests in the Ecuador

judgment in exchange for payment. See, e.g., Ex. 67. Page’s drafting with Donziger of the invest-

ment “opportunity memorandum” “enabled” Donziger to solicit and recruit investors, including

by misrepresenting this Court’s findings in the RICO opinion. Dkt. 2209 at 20. Page also an-

swered investors’ questions forwarded by Donziger, such as van Merkensteijn’s counsel’s concern




 8  Page drafted the agreements granting interests in the Ecuadorian judgment to John Phillips and
Peter Grant after entry of the Default Judgment. Ex 92. This was particularly egregious contempt
because—given that the Default Judgment binds the FDA—Page could no longer hide behind his
flawed argument that the RICO Judgment allowed the FDA to grant interests in the Ecuadorian
judgment. Ex. 8.

                                                 26
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 32 of 41




about the Court’s finding “that documents in the plaintiffs’ internal files that had never been pro-

duced in discovery to Chevron or made part of the record showed up in the Zambrano judgment.”

See Ex. 77 (emphasis in original). Leaving aside the fraudulent nature of the misrepresentations

to the prospective investors to attempt to explain away this Court’s findings of fraud, bribery and

corruption in the Ecuadorian litigation, Page’s conduct “enabled” Donziger to persuade potential

investors to execute an investment agreement. Because Page was “in active concert or participa-

tion” with Donziger in assisting in Donziger’s contumacious conduct, Page too is in contempt of

the RICO Judgment. See, e.g., People of State of N.Y. by Vacco v. Operation Rescue Nat., 80 F.3d

64, 70–71 (2d Cir. 1996) (“[B]y acting in concert with [the enjoined party] and with notice of the

1992 Injunction, the [nonparties] were also so bound.”).

D.      Page Is in Contempt of the RICO and Default Judgments as a Result of His May 2018
        Transfer of Funds to Donziger, Even If Those Funds Belonged to the FDA

        Donziger’s “substantially unfettered control over the funds in his hands. . . arguably means

that Donziger and his PLLC . . . had ‘an interest’ in every penny” (Dkt. 2209 at 55), including the

$342,045.16 that Page transferred to Donziger in May 2018. Page’s transfer of the funds to

Donziger violated paragraphs 1 and 5 of the RICO Judgment because the funds were subject to the

constructive trust under Paragraph 1 and Donziger profited from those funds in violation of Para-

graph 5. To attempt to avoid contempt liability, Donziger and Page have argued that those funds

belonged to the FDA. Ex. 8. Not only does that argument fail under the “presumption that the

money belonged to Donziger” because “the money was wired into Donziger’s personal bank ac-

count,” see Dkt. 2209 at 60, but if that were the case, Page’s fund transfer to Donziger would have

also constituted contempt of the Default Judgment in addition to contempt of the RICO Judgment.

        Paragraph 1 of the Default Judgment commands that the FDA, and its “agents” and “attor-

neys,” “shall transfer and forthwith assign to Chevron” “all . . . property . . . that is traceable to the



                                                   27
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 33 of 41




Judgment or the enforcement of the Judgment.” Dkt. 1985 ¶¶ 1, 7; see also id.¶ 6.3 (defining

“Defaulted Defendants” to include “Frente de Defensa de la Amazonia,” i.e., FDA). 9 This para-

graph is identical (except for the parties who are enjoined) to Paragraph 1 of the RICO Judgment,

which the Court has found to be clear and unambiguous. Dkt. 2209 at 36–37.

       The evidence shows that Page knowingly violated Paragraph 1 of the Default Judgment.

Page has stated in writing that the $342,045.16 he received from Ms. Sullivan after issuance of the

Default Judgment were funds “raised by the FDA” “for case litigation expenses received in ex-

change for an interest in a future collection” on the Ecuadorian judgment. Ex. 8. Page has also

testified that the funds “were FDA funds” that “Donziger had authority to spend.” Ex. 7 at 293:22–

25; see also id. at 302:4–5 (“A. It’s not Steven Donziger’s money. This was FDA funds.”). This

would make the funds property “traceable” to that judgment and, hence, subject to the injunction

of Paragraph 1 that the FDA transfer the funds to Chevron. See Dkt. 2209 at 8, 16 n.46, 43 n.146.

And even assuming these were “FDA funds,” Donziger would have still been prohibited from

profiting from them as funds traceable to the Ecuadorian judgment pursuant to Paragraph 5 of the

RICO Judgment.

       In direct violation of the Default Judgment, Page transferred the funds to Donziger instead

of to Chevron. His behavior constitutes contempt of court. This Court has held a non-party in

contempt for facilitating the sale of property where the non-party “had custody of” the property,

meaning the party “needed its cooperation even to access” it—much as Page had custody of what




 9  Page simultaneously serves as an attorney for both Donziger and the FDA. Ex. 7 at 316:18–
21; Ex. 103. But given that Donziger’s representation of the FDA conflicts with the interests of
his former clients (The Assembly of Communities Affected by Texaco and the 48 individual Agu-
inda plaintiffs) in violation of New York Rule of Professional Conduct 1.9(a), see Dkt. 2269
(Moore Opinion) at 22–23, Page’s representation of both Donziger and the FDA presents an
equally clear conflict.

                                                28
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 34 of 41




he claims were funds belonging to the FDA. Bear U.S.A., 71 F. Supp. 2d at 246. Page later

accepted from Donziger a $50,000 kickback of these same funds. But again, paragraph 1 of the

RICO Judgment and the Default Judgment imposed a constructive trust on funds “traceable to the

Judgment” and required that such funds be transferred to Chevron. Dkts. 1875, 1985. Page’s

accepting of the transfer aided and abetted Donziger’s and the FDA’s breach of the constructive

trust. Accordingly, Page is also in contempt of the Default Judgment due to his transfer of

$342,045.16 to Donziger in May 2018 and for his receipt of a $50,000 kickback for his misconduct.

E.     Page’s Contempts Should Also Be Attributed to His Law Firm, Forum Nobis

       Forum Nobis, Page’s one-man law firm, is also in contempt of the RICO Judgment as a

result of Page’s contemptuous actions. Where a contemnor “exercise[s] complete domination over

[a] corporation” and uses that entity to engage in contemptuous behavior, the contemnor’s conduct

can be imputed to the entity to find it in contempt as well. Telenor Mobile Commc’ns AS v. Storm

LLC, 587 F. Supp. 2d 594, 619 (S.D.N.Y. 2008), aff’d, 351 F. App’x 467 (2d Cir. 2009); see also

Telenor Mobile Commc’ns AS v. Storm LLC, 351 F. App’x 467, 469 (2d Cir. 2009) (such entities

are “jointly liable for [the contemnor’s] contempt”). This Court has previously held a non-party

individual in contempt for his violations of a judgment binding a defendant organization, finding

that “[a]s a practical matter, the defendant and [the individual] are one and the same” given that

the individual served as “president and principal” of the organization. Spectacular Venture, L.P.

v. World Star Int’l, Inc., 927 F. Supp. 683, 685 (S.D.N.Y. 1996) (Kaplan, J.).

       The evidence shows that Forum Nobis is a one–man operation with no other employees

and is controlled entirely by Page. Ex. 12 at 6:10–7:2, 11:14–20. And Page used his alter-ego law

firm to violate the RICO Judgment and Default Judgment. For example, as the Court has already

found, “Forum Nobis – of which Aaron Marr Page is managing attorney transferred the

$342,045.16 that Page had received from Sullivan’s CWP account just a few days before into


                                                29
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 35 of 41




Donziger’s new personal account.” Dkt. 2209 at 29–30, 32. Page also used his Forum Nobis email

account to help Donziger solicit funds in violation of the RICO Judgment. See, e.g., Ex. 77 (Page

sending Donziger a draft email to address van Merkensteijn’s lawyers’ concerns about this Court’s

factual findings in the RICO Judgment, mischaracterizing the Court’s findings regarding unfiled

work product in the Ecuadorian judgment as “a typical masterwork of false and misleading infor-

mation); Ex. 48 (Page sending Donziger and Rizack a draft email to a potential investor with a

complete package of investment documents).

          Because Page, an individual, effectively controls Forum Nobis to the point of dominance

and has used it as an instrument to perpetrate his acts of contempt of this Court’s orders, the Court

should hold Forum Nobis in contempt as well.

F.        This Court Has Jurisdiction to Hold Page and Forum Nobis in Contempt

          This Court has jurisdiction to hold Page and Forum Nobis in contempt of the RICO Judg-

ment and Default Judgment. “Courts routinely exercise personal jurisdiction in contempt proceed-

ings over nonparties on the basis that nonparties may not assist, aid, or abet a violation of an order

that directly binds a party . . . over whom the court has personal jurisdiction.” Aviv, 2018 WL

4927912, at *1 (collecting cases). Exercise of jurisdiction over a nonparty arises from their “in-

tentionally violating an . . . injunction,” which is conduct “designed to have purpose and effect in

the forum.” Id. at *2 (quoting Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 137 (2d Cir. 2014)

(alteration in original). This contempt authority over nonparties “gives force to injunctions and

prevents parties from violating them by proxy.” Eli Lilly, 617 F.3d at 195 (holding nonparty sub-

mitted himself to the jurisdiction of the court when he aided and abetted violations of a protective

order).

          Moreover, the record is clear that Page purposefully injected himself into Donziger’s con-




                                                 30
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 36 of 41




temptuous activities in New York, including targeting New York investors, drafting and negotiat-

ing agreements with New York investors, wiring of substantial funds to and from New York, and

aiding and abetting Donziger’s contemptuous acts in and from New York. See, e.g., Ex. 110 (Page

assisting Donziger in “clos[ing] out the deal” with New York-based investor Merkensteijn); Ex.

111 (Page advising Donziger on how to respond to a question from New York-based investor

Glenn Krevlin); Ex. 112 (transferring $342,045.16 into Donziger’s New York-based bank account

and receiving $50,000 from that account); Dkt. 2116 ¶ 16 (helping Donziger prepare investment

memorandum to solicit potential investors in New York, such as Elliott Management); cf. Cohen

v. Maher, No. 16 CV 265 (VB), 2017 WL 663553, at *6 (S.D.N.Y. Feb. 17, 2017) (finding specific

jurisdiction where defendant sought and engaged in ongoing and substantial negotiations with New

York plaintiffs).

G.     The Court Should Order Page to Remedy Chevron’s Losses Caused by His Contempt,
       Hold Him Jointly and Severally Liable for the Contempt Money Judgments Against
       Donziger, and Assign His Interest in the Ecuadorian Judgment to Chevron

       “[T]he sanctions imposed after a finding of civil contempt serve two functions: to coerce

future compliance and to remedy past noncompliance.” Vuitton et Fils S. A. v. Carousel Hand-

bags, 592 F.2d 126, 130 (2d Cir. 1979). If the plaintiff has proved harm resulting from a violation

of an injunction, the Court must award compensatory damages. Milburn v. Coughlin, 83 F. App’x

378, 380 (2d Cir. 2003); Vuitton et Fils S. A., 592 F.2d at 130. Although Page need not have

willfully defied the Court’s orders in order to justify an award of attorneys’ fees, see Weitzman v.

Stein, 98 F.3d 717, 719 (2d Cir. 1996), the Court “would need to articulate persuasive grounds for

any denial of compensation for the reasonable legal costs of the victim of contempt” if it finds

Page’s behavior was willful, id. at 719.

       As detailed below, Chevron seeks an award of compensatory damages and attorneys’ fees

incurred litigating this motion and uncovering the evidence of Page’s contempt to remedy Page’s


                                                31
   Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 37 of 41




past noncompliance with this Court’s orders. Chevron further seeks an order directing Page to

assign any and all interests he has in the Ecuadorian judgment to Chevron.

       Compensatory Damages. Page aided and abetted Donziger’s contempt and should be held

jointly and severally liable for both money judgments entered in the contempt proceedings against

Donziger: one for compensatory damages in the amount of $666,476.34 (Dkt. 2209 at 73–74) and

another for attorneys’ fees and costs in the amount of $3,433,384.30 (Dkt. 2264). See N.Y. State

Nat. Org. for Women v. Terry, 886 F.2d 1339, 1352 (2d Cir. 1989) (affirming award imposing

joint and several liability for contempt sanctions). Chevron would, of course, collect the awards

only once. Where a court has imposed sanctions on a party for contempt and finds that a nonparty

aided and abetted the contempt, courts “extend the . . . sanctions to the [nonparty].” Weston Cap-

ital Advisors, Inc. v. PT Bank Mutiara, 667 F. App’x 15, 17 (2d Cir. 2016). Such is the case here.

The Court found that Donziger committed contempt by, among other things, monetizing and per-

sonally profiting from the Ecuadorian judgment. See Chevron, 2019 WL 2230244, at *26. As

shown herein, Page knowingly aided and abetted this contempt, and he should be held “jointly and

severally” liable for the $666,476.34 in “actual losses suffered by [Chevron] due to [this] contu-

macy” (Dkt. 2209 at 73–74). Terry, 886 F.2d at 1353.

       Further, Page’s aiding and abetting of Donziger’s contempt warrants holding him jointly

and severally liable for the full amount of attorneys’ fees and costs the Court has already assessed

against Donziger, $3,433,384.30. In explaining the justification for this sanction, the Court found

that “Donziger’s intransigence is directly responsible for the considerable efforts Chevron was

forced to undertake to get at the pertinent facts.” Dkt. 2264. As shown, Page knowingly assisted

the same “intransigence,” i.e. Donziger’s monetizing and personally profiting from the Ecuadorian




                                                32
    Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 38 of 41




judgment, which required Chevron to “undertake” such “considerable efforts” during these con-

tempt proceedings. See Dkt. 2264. Accordingly, the Court should “extend the . . . sanctions” to

Page that it imposed on Donziger, Weston Capital, 667 F. App’x at 17, and require Page also to

provide “compensation for the reasonable legal costs of the victim of contempt,” Weitzman, 98

F.3d at 719.

       Chevron is also entitled to the amount of $342,045.16—the amount of Chevron’s injury

resulting from Page’s transfer of CWP funds to Donziger in violation of the RICO and Default

Judgments’ requirements to assign funds traceable to the Ecuadorian judgment to Chevron. See

Aviv, 2018 WL 4927912, at *3 (ordering payment to the Court Registry of the amount of money a

nonparty transferred in violation of TRO); Aviv v. Brainard, 18-cv-5088 (PKC), ECF 152

(S.D.N.Y. Apr. 18, 2019) (releasing the funds to plaintiff). $31,554.71 of this $342,045.16 is

already contained within the judgment for $666,476.34. Slavek Decl. ¶¶ 7–8, Ex. 2.

       Attorneys’ Fees. “A reasonable counsel fee, necessitated by the contempt proceedings,

may be included as an item of damage.” Local Civil Rule 83.6(a). Page acted willfully, just as

the Court found Donziger did, meaning that attorneys’ fees are warranted. Dkt. 2209 at 68–69.

“A willful contempt is one where the ‘contemnor had actual notice of the court's order, was able

to comply with it, did not seek to have it modified, and did not make a good faith effort to comply.”

Bear, 71 F. Supp. 2d at 249. As detailed above, Page had notice of the RICO and Default Judg-

ments. His knowledge is imputed to his law firm, for which he is currently managing attorney.

New York City Dist. Council of Carpenters Pension Fund v. G & M Drywall Sys. Inc., No. 07 CIV.

1969 (CM), 2010 WL 2291490, at *9 (S.D.N.Y. June 1, 2010) (“Mr. Silverman's status as a partner

means that his personal knowledge would be imputed to his firm.”). Page could have complied

with the judgments but chose to violate them over a period of years. The Court has already rejected




                                                 33
     Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 39 of 41




Donziger’s flawed legal analysis of what the RICO Injunction prohibited, Dkt. 2209 at 41–58—

an analysis Page appears to have manufactured (Ex. 8)—and found Donziger’s contempt was will-

ful. It should do the same for Page. And in light of Page’s willful contempt of the RICO and

Default Judgments, Chevron is entitled to its “reasonable counsel fee[s].” See Local Civil Rule

83.6(a). 10 If this request for relief is granted, Chevron will file a separate motion substantiating

the amount of fees and costs it has incurred.

       Assignment of Interest. The Court should order Page to execute a transfer and assignment

of his 0.25% interest in the Ecuadorian judgment to Chevron in the form attached to the Champion

Declaration as Exhibit 113. Under the terms of Page’s agreement with the FDA, he received this

interest “[i]n consideration of past and expected future professional services,” such as his “service

as a lawyer and advocate for the FDA . . . and Donziger.” Ex. 103. These “services” include (and

post-RICO, consist almost exclusively of) Page’s past and ongoing assistance to Donziger in com-

mitting the contumacious acts described above.

       The Default Judgment requires the FDA and its agents and attorneys to “transfer and

forthwith assign to Chevron” “all property,” including “contingent” property, “that is traceable to

the Judgment.” Dkt. 1985 ¶¶ 1, 7. Page is an agent and attorney for the FDA. See Ex. 114.

Further, an interest in the Ecuadorian judgment is without doubt property “traceable” to that

judgment. See Dkt. 2209 at 39. Accordingly, the Default Judgment requires Page, as an agent and




10  Moreover, in the alternative, “an award of attorneys’ fees would be an appropriate sanction . . .
whether or not the contempt was willful” if such an award would provide Chevron “with an added
incentive to monitor and enforce an opponent’s compliance with a court order by allowing them
to recover their expenses in exposing noncompliance.” Shady Records, Inc. v. Source Enterprises,
Inc., 351 F. Supp. 2d 64, 67–68 (S.D.N.Y. 2004) (citations omitted). An award of attorneys’ fees
would provide an incentive for Chevron to continue monitoring Page’s compliance with the RICO
Judgment, because monitoring Page’s noncompliance is not without cost, as indicated by Chev-
ron’s (conservative) fee request against Donziger. See Dkts. 2243–46.

                                                 34
   Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 40 of 41




attorney for the FDA, to “transfer and forthwith assign to Chevron” the executory and contingent

interest in the judgment that the FDA has improperly assigned to him for past and ongoing services.

Dkt. 1985 ¶ 1.

       Similarly, Page should be required to transfer his interest to Chevron because Donziger

orchestrated Page’s reception of an interest in the Ecuadorian judgment as a reward for Page’s

assistance in Donziger’s acts of contempt. See Ex. 40 at 263:10–267:13. Further, Page acted as

Donziger’s agent by drafting investment agreements and helping orchestrate procurement of in-

vestor funds that Donziger used for his personal expenses. Page thus stepped into Donziger’s

shoes as his agent, and should not be permitted to profit from that contempt any more than his

principal, whom he knew to be bound by this Court’s lawful orders. Under the RICO Judgment,

any reward that Page got for helping Donziger profit should be assigned to Chevron.

                                   IV.      CONCLUSION

       For these reasons, the Court should find Page and Forum Nobis in contempt of Para-

graphs 1 and 5 of the RICO Judgment (and/or Paragraph 1 of the Default Judgment) and order

them to: (i) compensate Chevron by entering a judgment holding them jointly and severally liable

with Donziger for the money judgments this Court entered against Donziger in the contempt pro-

ceedings against him in the amounts of $666,476.34 and $3,433,384.30, and entering a judgment

against Page and Forum Nobis for the $342,045.16 that they transferred to Donziger (accounting

for the fact that $31,554.71 of this $342,045.16 is contained within the judgment for $666,476.34

(Slavek Decl. ¶¶ 7–8, Ex. 2)); and (ii) assign any and all interests in the Ecuadorian judgment to

Chevron. The Court should also award Chevron its attorneys’ fees related to the acts of willful

contempt by Page and Forum Nobis, including fees Chevron incurred in uncovering their contempt

and in bringing this motion.




                                                35
   Case 1:11-cv-00691-LAK-RWL Document 2316 Filed 08/28/19 Page 41 of 41




Dated: August 28, 2019               Respectfully submitted,


                                       /s/ Randy M. Mastro______
                                      Randy M. Mastro
                                      Andrea E. Neuman
                                      Anne Champion
                                      Gibson, Dunn & Crutcher LLP
                                      200 Park Avenue
                                      New York, NY 10166
                                      Telephone: 212.351.4000
                                      Facsimile: 212.351.4035

                                      William E. Thomson
                                      333 South Grand Avenue
                                      Los Angeles, California 90071
                                      Telephone: 213.229.7000
                                      Facsimile: 213.229.7520
                                      Email: WThomson@gibsondunn.com

                                      Stern, Kilcullen & Rufolo LLC
                                      Herbert J. Stern
                                      Joel M. Silverstein
                                      325 Columbia Tpke, Ste 110
                                      P.O. Box 992
                                      Florham Park, New Jersey 07932-0992
                                      Telephone: 973.535.1900
                                      Facsimile: 973.535.9664
                                      Email: hstern@sgklaw.com
                                      Email: jsilverstein@sgklaw.com

                                      Attorneys for Chevron Corporation




                                    36
